PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/353,727
Filing Date: 14 Mar 2019
Appellant(s): Milliken & Company



__________________
Cheryl J. Brickey
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/14/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	The main and singular argument is:  “When the limitation that greater than 95% by number of the warp yarns are inherent FR polyester yarns is applied to Matsuzawa et al., there is no way for the fabric of Matsuzawa et al. to meet the limitation that the FR textile (as a whole) comprises about 1000 ppm or less of the FR chemistry (pg. 4, par. 4 of appeal brief dated 2/14/2022)”.
	Appellant uses two non-limiting examples from the prior art and upon calculation arrives at the assertion cited above.
	However, this analysis does not take into account the full disclosure and teachings explicitly stated by Matsuzawa et al.  The rejection in question is a 103 type rejection not an anticipation rejection, the two example embodiments used by appellant to arrive at the alleged FR chemistry stated in the remarks does not represent the full teachings of Matsuzawa et al.
	The appellant fully admits: “Matsuzawa et al. does teach that the flame-retardant polyester fiber is preferably configured at a ratio of 50% or more to 100% or less of the warps as pointed out in the Response to Arguments section of the Final Office Action. Matsuzawa et al. teaches the FR fibers used in the warp direction have been 3,000 and 20,000 ppm of the FR chemistry and the tape has between 700 and 10,000 ppm of the FR chemistries (Col 9, lines 21-30); [pg. 4, par. 2 of appeal brief dated 2/14/2022].”
	For even further clarity, the exact recitation from Matsuzawa et al., par. 19 in the description section states explicitly: “Further, in the invention, the content of phosphorus in the flame retardant polyester fiber 17 itself is preferably set to 3000 ppm or more to 20000 ppm or less and the content of phosphorus in the fastener tape 10 is preferably set to 700 ppm or more to 10000 ppm or less…”
	This is a plain and clear teaching that the reference teaches the fastener tape (the fastener tape of Matsuzawa et al. is the textile element as a whole) which is a ‘textile’ potentially having a variable phosphorus content that has a range of 700 to 10000ppm.  A portion of this range 700-1000 is within and overlapping the claimed range of “about 1000 ppm or less” of the FR chemistry which is one in the same as the phosphorous content since the phosphorus is a flame-retardant chemical component of the flame-retardant fiber and textile.  
	As cited in the final rejection, MPEP 2144.05 is clear: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Further with regard to the case of prima facie obviousness Matsuzawa et al. teaches explicitly: “Further, in the invention, the content of phosphorus in the flame retardant polyester fiber 17 itself is preferably set to 3000 ppm or more to 20000 ppm or less and the content of phosphorus in the fastener tape 10 is preferably set to 700 ppm or more to 10000 ppm or less and particular preferably to 1000 ppm or more to 5000 ppm or less. The reason is that when the content of phosphorus in the flame retardant polyester fiber 17 or the fastener tape 10 is too small, desired flame retardancy may not be stably acquired, while when the content of phosphorus in the flame retardant polyester fiber 17 or the fastener tape 10 is too large, a fiber strength or a tape strength may significantly deteriorate (par. 19, description).”
	This exact quotation gives explicit support for the obviousness statement highlighting the variable nature of the phosphorus content and how the variations of phosphorous content would affect the final textile product.  As presented in the previous final rejection the case of prima facie obviousness is clearly stated and repeated here: “Therefore it would have been obvious to one of ordinary skill in the art of flame-retardant textiles at the time of filing the invention to modify the phosphorous content of a polyester/phosphorous yarn and resulting textile so as to arrive at a yarn/textile with the desired amount of flame retardance from the phosphor and yarn/textile strength/durability from the polyester.”
	There are no other arguments or assertions presented by the appellant.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        
/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.